Citation Nr: 0535158	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether new and material evidence has been received to 
reopen a claim for legal entitlement to VA death pension. 



WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served from December 1941 to April 1942 with the 
Philippine Commonwealth Army, from January 1945 to February 
1946 with the recognized guerrillas, and in February 1946 
with the Regular Philippine Army.  He died in March 1988.  
The appellant is his widow.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
service connection for the cause of the veteran's death and 
denied legal entitlement to VA death pension on its merits.  

The Board can adjudicate the new and material issue without 
prejudice to the appellant.  As noted in more detail below, 
VA provided the appellant proper notice of the evidence 
required to substantiate the merits of the underlying claim.  
Such evidence includes the evidence necessary to reopen the 
claim.  Further, as the claim must be denied as a matter of 
law, the Board finds that additional development at this 
point would be moot.  The Board notes that in a case such as 
this one, where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran died on March [redacted], 1988; his certificate of 
death provides that the immediate cause of death was cor 
pulmonale with the underlying cause of asthma, and identifies 
no significant conditions contributing to death.  

3.  At the time of the veteran's death, service connection 
had been established for a shrapnel wound of the upper right 
arm, evaluated as 10 percent disabling.

4.  The competent medical evidence does not indicate that the 
veteran's cor pulmonale and asthma were related to active 
duty or that a shrapnel would of the upper right arm or any 
other service-connected disability was a principal or 
contributory cause of death.

5.  The service department has certified that the appellant's 
spouse served from December 1941 to April 1942 with the 
Philippine Commonwealth Army, from January 1945 to February 
1946 with the recognized guerrillas, and in February 1946 
with the Regular Philippine Army.  

6.  A July 1991 RO decision denied non-service-connected 
death pension because the veteran did not have the requisite 
service.  

7.  Evidence added to the record since the July 1991 decision 
denying legal entitlement to non-service-connected death 
pension is either cumulative of previously considered 
evidence, not relevant or, when viewed in conjunction with 
the evidence previously of record, does not raise a 
reasonable probability of substantiating the claim.

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The evidence received subsequent to the RO's July 1991 
decision is not new and material, and the requirements to 
reopen a claim of legal entitlement to VA death pension have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 20.1105 (2005); 38 C.F.R. § 
3.156(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May, November, 
and December 2003; a rating decision in July 2003; and a 
statement of the case in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

With respect to the new and material evidence claim, the 
Board observes that the VCAA recognizes certain circumstances 
where VA will refrain from or discontinue providing 
assistance.  VA is not required to provide assistance to a 
claimant if, as in this case, "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(2) (West 2002).  Circumstances 
in which VA will refrain from or discontinue providing 
assistance in obtaining evidence include, but are not limited 
to the claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  

No other development is warranted for the new and material 
evidence claim because the law, and not the evidence, is 
dispositive; therefore, any deficiency in notice to the 
appellant as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless, non-prejudicial error.  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.  The failure to carry out such 
required development under those circumstances is 
nonprejudicial error under 38 U.S.C.A. § 7261(b) (in 
conducting review of BVA decision, the Court shall take due 
account of the rule of prejudicial error); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating "strict 
adherence [to the law] does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this issue, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Entitlement to service connection for the cause of the 
veteran's death.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran died on March [redacted], 1988.  The certificate of death 
provides that the immediate cause of death was cor pulmonale 
with the underlying cause of asthma; no significant 
conditions contributing to death were identified.  At the 
time of his death, service connection had been established 
for a shrapnel wound of the upper right arm, evaluated as 10 
percent disabling.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  

In so finding, the Board first observes that there is no 
medical evidence linking the veteran's sole service-connected 
disability, shrapnel wound of the right upper arm, to his 
death.  

The Board also observes that the veteran's service medical 
records are negative for cor pulmonale or asthma.  The 
service medical records show that he had bronchitis.

Post-service medical records include a June 1948 X-ray 
showing minimal pulmonary tuberculosis.  A repeat X-ray 
conducted the next day showed that both lungs were clear with 
enlarged hilar nodes.  The July 1948 final diagnosis was 
bronchitis, chronic, causative organism unknown.  An August 
1948 X-ray showed a patch of infiltration in the extreme left 
apex.  The associated lung markings were accentuated.  The 
impression was pulmonary tuberculosis, minimal, left.  A 
February 1949 X-ray report notes it showed the same findings: 
increased lung markings.  A June 1949 X-ray resulted in the 
impression that the lesions of the left apex were inactive 
and of minimal significance.  The final diagnosis in June 
1949 was chronic bronchitis.  

A December 1956 VA examination report relates that the 
veteran's heart was normal.  His chest was symmetrical with 
equal extension and was clear to percussion and auscultation.  
An X-ray resulted in a conclusion of essentially normal 
chest.  

These medical records do not relate that the veteran's cor 
pulmonale or asthma began during service, or in any way link 
these conditions to his service.  They do not show that the 
veteran had heart disease within one year of service.  They 
do not show that bronchitis, which was diagnosed during the 
veteran's service and a few years following service, was 
related to his death decades later.  

The Board recognizes the appellant's assertion that the 
veteran's cause of death should be service-connected.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the appellant is not competent to provide 
an opinion requiring medical knowledge, such as one relating 
to causation or etiology.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As a result, her own assertions do not 
constitute competent medical evidence that the veteran's 
death was related to his service.

The Board finds that the evidence of record does not 
demonstrate that any service-connected disability was a 
principal or contributory cause of the veteran's death.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material evidence 

The July 1991 RO decision observed that non-service-connected 
death pension was not payable to dependents of veterans who 
served with Philippine Commonwealth Army in the Service of 
the Armed Forces of the United States, recognized guerrillas, 
or those who enlisted in the special Philippine Scouts under 
Public Law 190, 79th Congress.  

The July 1991 RO decision denying non-service-connected death 
pension because the veteran did not have the requisite 
service is final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105 (West 2002).  In order to 
reopen this claim, the appellant must present or secure new 
and material evidence with respect to the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this application to reopen 
was received after that date (it was received in 2003), the 
revised regulation is applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

The evidence of record at the time of the July 1991 RO 
decision included an ARCEN Form 632 showing that the veteran 
served from December 1941 to April 1942 with the Philippine 
Commonwealth Army, from January 1945 to February 1946 with 
the recognized guerrillas, and in February 1946 with the 
Regular Philippine Army.

Since the July 1991 decision, the appellant has submitted 
numerous items, letters and contentions.  None of this 
evidence includes a finding from the service department with 
respect to the veteran's service.  

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen the claim for legal entitlement to VA 
death pension.  The Board finds that the additional evidence 
submitted after the July 1991 RO decision is not material 
within the meaning of 38 C.F.R. § 3.156.  The additional 
evidence does not relate to an unestablished fact necessary 
to substantiate the appellant's claim, or raise a reasonable 
possibility of substantiating the claim under the controlling 
law.

In this regard, the surviving spouse of a veteran is entitled 
to receive VA improved death pension benefits if the veteran 
had qualifying service under 38 U.S.C.A. § 1521(j) (West 
2002).  The term veteran means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); see also 38 
C.F.R. § 3.1(d) (2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).  The statutes relating to VA pension benefits are 
found in 38 U.S.C. Chapter 15.  As the pension statutes are 
not found in 38 U.S.C. Chapter 11 or 38 U.S.C. Chapter 13, 
the appellant's spouse's service does not constitute 
qualifying service for that benefit.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Under 38 U.S.C. § 107(a), the veteran's recognized service 
falls into the service period that has been deemed not to be 
active military service for the purpose of establishing 
entitlement to VA pension benefits, and therefore his service 
does not entitle the appellant to non-service-connected death 
pension benefits.  Cacalda at 264, supra.  

In light of the foregoing, none of the additional evidence 
submitted since the July 1991 decision is relevant to the 
claim for legal entitlement to VA death pension.  Because the 
U.S. service department's determination regarding the 
appellant's service is binding on VA, and the additional 
evidence received since the July 1991 decision does not alter 
this fact, the Board must conclude that the appellant's 
spouse was not a "veteran" for purposes of entitlement to 
the claimed VA benefits.  New and material evidence not 
having been received, the application to reopen the claim for 
legal entitlement to VA death pension must be denied as a 
matter of law.  See Sabonis, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

New and material evidence to reopen the claim for legal 
entitlement to VA death pension has not been received, and 
the appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


